Title: Edmund Bacon’s Account of Thomas Jefferson’s Reception at Culpeper Court House, [13 March 1809]
From: Bacon, Edmund
To: 


          13 Mar. 1809 
          We got loaded up ready to start home, and I left Washington on the third of March. Mr. Jefferson stayed to attend the inauguration, but overtook us before we got home. I had three wagons from Monticello—two six-mule teams loaded with boxes, and the other four sorrel Chickasaw horses, and the wagon pretty much loaded with shrubbery from Maine’s nursery. The servants rode on these wagons. I had the carriage horses and carriage, and rode behind them.
          On our way home we had a tremendous snowstorm. It snowed very fast, and when we reached Culpepper Court House it was half-leg deep. A large crowd of people had collected there, expecting that the President would be along. When I rode up, they thought I was the President, and shouted and hurrahed tremendously. When I got out of the carriage, they laughed very heartily at their mistake. There was a platform along the whole front of the tavern, and it was full of people. Some of them had been waiting a good while, and drinking a good deal, and they made so much noise that they scared the horses, and Diomede backed, and tread upon my foot, and lamed me so that I could hardly get into the carriage the next morning. There was one very tall old fellow that was noisier than any of the rest, who said he was bound to see the President—“Old Tom,” he called him. They asked me when he would be along, and I told them I thought he would certainly be along that night, and I looked for him every moment. The tavern was kept by an old man named Shackleford. I told him to have a large fire built in a private room, as Mr. Jefferson would be very cold when he got there, and he did so. I soon heard shouting, went out, and Mr. Jefferson was in sight. He was in a one-horse vehicle—a phaeton—with a driver, and a servant on horseback. When he came up, there was great cheering again. I motioned to him to follow me; took him straight to his room, and locked the door. The tall old fellow came and knocked very often, but I would not let him in. I told Mr. Jefferson not to mind him, he was drunk. Finally the door was opened, and they rushed in and filled the room. It was as full as I ever saw a bar-room. He stood up, and made a short address to them. Afterwards some of them told him how they had mistaken me for him. He went on next day, and reached Monticello before we did, so that I did not see the large reception that the people of Albemarle gave him when he got home.
        